mr Edwd Rawson plaint. conta Edwd Lilley Defend* for Jmprison-ing Robert Cooke his Servant being deliurd him by Execution levied on sd Cookes person for Eighteen pounds [ 629 ] Eight Shillings four pence money &ca according to attachm*. . . . The Jury . . . found for the plaint, that the Defend* do deliver him his Servant Robert *1143Cooke, or pay him Eighteen pounds eight Shillings four pence money and costs of Court granted twenty Seven Shillings six pence.
Execution issued for costs. 7° febr 1679.